Title: Thomas Jefferson to John Barnes, 28 June 1813
From: Jefferson, Thomas
To: Barnes, John


          
            Dear Sir Monticello June 28. 13.
            I should like much the proposition in your’s of the 20th to pay our remittances to G. Williams in Baltimore, and for Russel and Morton, on advice of that paiment, to pay the same to Gl Kosciuzko. but neither of them could be entitled to a commission; because it would be as if we bought G.W’s bill on R. & M. in which case neither drawer or drawee would be entitled to a commission. the only difference to them would be their paying on recieving advice of a paiment here, instead of a bill of exchange: and the difference to us would be the transmission of that advice, instead of transmitting their bill.but should we not avoid acting through them any more until we learn the fate of the former remittance thro’ them? to be more than a year
			 without their having informed their
			 correspondent
			 here what they have done, is not like the practice of punctual merchants.
			 I knew nothing of them but from mr Isaac Coles, who knew them well at Bourdeaux, where they had all the exterior appearances & trappings of good credit. but you know this might change in a moment without it’s being known to him.
			 Morton promised to send me some wine immediately for which I was to make paiment
			 to mr Williams; but I have heard nothing from him. this silence may have bear a favorable, or an unfavorable construction; and I
			 think until it is explained, we had better look out for some other channel of remittance.
			 could it not be done through the opportunity of mr Crawford’s going as minister to France? you being on the spot are the best judge of that, or what other means may be best. ever affectionately your’s
            Th:
                Jefferson
          
          
            I return mr Williams’s letter
          
        